The opinion of the Court was drawn up by
Si-iepley J.
— It is enacted by the seventeenth section of the act of 1821, c. 122, providing for the settlement and re*303lief of the poor, that on the required notice being given, if the pauper is not removed, and the notice is not objected to in writing within two months after such notice given, that the town, whoso overseers are thus notified, shall be liable for the expenses of his support and removal, “ and shall be barred from contesting the question of settlement with the plaintiffs in sueh action.” The act, of 1835, c. 149, provides, that if the written notice and answer thereto “ shall be sent by mail, and shall arrive at the postoffice in the town where the overseers of the poor of the town to whom such notice or answer may be directed shall reside, it shall be taken and deemed equivalent to an actual delivery of such notice or answer to such overseers.”
The first exception taken is, that “ the Court ruled, as the notification appeared to have been received, and as in due course of mail it should have arrived on the 28th of September, it might be considered, that there was prima facie evidence that it did so arrive.” It is said, that this is not a case for presumption; and that it cannot have been the intention of the legislature, that an estoppel should be created by a mere presumption of law. It is true, that the statute requires notice ; and the case finds, that notice was actually received. The true question then is, on whom was the burthen of proof of the time when it was received. And there is no injustice in applying a presumption of law to the decision of that question. The overseers of the poor of the town receiving the notice, were legal witnesses, and could be called to testify to the fact by either party. If they had no memorandum or recollection of the date, there might be no positive proof; and the law must supply a rule of its own, to decide from whom the proof ought to have come, and upon the effect of the omission to produce it. And it does, by one of its maxims, furnish such a rule. It is, that all acts are presumed to be legally and properly done, until the contrary is proved. Every person holding an office or trust, is presumed to perform his duties without violating the laws. The case finds, that the letter containing the notice “ was despatched by mail on the *30428th of September, 1839, and that if it arrived in due course of mail, it must have reached the postoffice in that town on the same day.” And it must have arrived in due course of mail, unless some postmaster or mail carrier violated the law, and neglected his duty; and the presumption of law is, that he did not. The arrival at the postoffice is made by the statute equivalent to a delivery to the overseers, and the two months would commence from such arrival or delivery. It is also objected, that the notice was not legal and effectual, because the postage of the letter enclosing it was not paid. The statute having provided, that if the notice shall be sent by mail, and shall arrive, it shall be deemed equivalent to actual delivery, it is not for the Court, by construction, to annex another duty to be performed by the plaintiffs to those prescribed by the statute, to make such notice equivalent. The legislature might have considered, that the burthens would be as fairly equalized by requiring each town to pay the postage on its letters received, as on its letters sent. And that by. requiring the payment to be made on those received, the law would be more analogous to that respecting notices on bills of exchange, than it would by requiring payment of the postage on those sent.
It is contended, that the testimony offered was improperly excluded, and that the rights of the parties might have been affected by it. And the counsel relies upon the decision in the case of Newton v. Randolph, 16 Mass. R. 426. In that case it was decided, that a new notice, while an action was pending to decide the settlement, or after the settlement had been judicially determined, would not operate as an estoppel. When the notice was given in this case, there had been no judicial decision respecting the settlement, and there was no action pending between the parties relating to it. The notice given in the year 1825, became inoperative by the provisions of the eleventh section of the statute, after two years. The subsequent proceedings could not have varied the rights of the parties, and the testimony was properly excluded as immaterial. It is not therefore necessary to decide whether the written notice ought to have been produced.
*305The remarks of the presiding Judge upon the testimony did not withdraw it from the consideration of the jury, or deprive them of the right to decide according to their own sense of duty. And they are not therefore liable to exception, as an expression of a legal opinion. It may be proper to observe however, that the postmaster must have received a way bill, and must have forwarded it, according to his own testimony, on the first day of October, or it might have been found, unless some person officially intrusted with the performance of a duty, had, contrary to law, refused or neglected to perform it; and the presumption of law is, that he did not.

Exceptions overruled.